Citation Nr: 1452602	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-14 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to December 1979 and from April 1980 to September 1998.  He died in November 2009, and the appellant claims to be his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the appellant testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims that service connection for the cause of the Veteran's death is warranted.  Specifically, she maintains in her November 2012 Board hearing that the Veteran was exposed to diesel fuel while working as a heavy vehicle mechanic in service and that exposure led to his development of bladder cancer, which resulted in his death. 

A review of the record reveals that the Veteran and appellate married in August 1986; the marriage certificate reveals that appellate was 20 years old at that time.  The Veteran died in November 2009 due to bladder cancer.  When the appellate filed her claim in September 2011, she noted she had not remarried since the death of the Veteran.  During the November 2012 Board hearing, the appellate was addressed by a different last name than the Veteran.  In November 2012, the appellate's representative submitted an email exchange between the appellate and the representative in which the appellate stated "I remarried last year and changed my name."  It is not clear from the record if the appellant can be recognized as a surviving spouse because she appears to have remarried and is under 57 years of age.  See 38 C.F.R. §§ 3.50(b)(2), 3.55.  However, there is no documentation in the record concerning the details of any current marriage. Prior to proceeding with this claim, it is imperative to determine if the appellant meets the requirement of a surviving spouse as a prerequisite to receiving the death and indemnity benefits she seeks.  

Turning to the evidence of record, a May 2012 VA examiner opined that 75 percent of transitional cell bladder cancers are due to cigarette smoking.  Occupational exposure to aromatic amines or aniline dyes causes from 10-20 percent of transitional cell bladder cancers.  Aromatic amines are found in cigarette smoke, solvents, diesel exhaust, and petroleum products.  A large study regarding diesel exhaust exposure, that included 58,000 men showed only marginal evidence for an increased risk of bladder cancer.  The study involved the drivers of trucks, heavy machinery, buses, and railcars who had 20-40 years of significant daily exposure to diesel exhaust.  The Veteran smoked one pack of cigarettes daily for 35 years.  Smoking was the largest risk factor for the Veteran in developing transitional cell bladder cancer.  Although he was exposed to diesel exhaust, it was not a chronic daily exposure such as the drivers of diesel vehicles, but even in the drivers of diesel vehicles with significant daily exposure for over 20-40 years, there was only marginal evidence for an increased risk of bladder cancer. 

The appellate submitted two favorable medical opinion in November 2012.  A urologist, M. I., M.D., submitted a statement citing June 12, 2012, the World Health Organization document declaring that diesel is a known carcinogen for lung and bladder cancer, and opining that, it is just as likely as not that the Veteran's bladder cancer was caused by this exposure.  A separate statement from an oncologist, C. A. V., D.O., M.D., opines that "Due to the rapid progression of the disease, it is my opinion that [the Veteran's] bladder cancer was more likely than not caused by repeated exposure to the diesel fumes/fuel which is classified as a group 1 known carcinogen."  

Accordingly, the case is REMANDED for the following action:

1. Notify the appellant of the requirements to establish recognition as a surviving spouse pursuant concerning remarriage after the Veteran's death. 

2. Clarify the status of the appellant as surviving spouse, to include her apparent current marriage and provide any documentation of the date the marriage ended, if that is appropriate. 

3. Then, the AOJ should adjudicate the issue of whether the appellant should be recognized as the surviving spouse of the Veteran for purposes of DIC benefits.  

4. If the appellant should be recognized as the surviving spouse of the Veteran for purposes of DIC benefits, undertake any further development deemed necessary.  

5. After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim of service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



